Citation Nr: 1535855	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for neurological manifestations, left lower extremity, to include foot drop, claimed as secondary to a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Atlanta, Georgia regional office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection.

In May 2015, the Veteran provided testimony at a hearing via videoconference before the undersigned.  A transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination for his lumbar spine and left lower extremity disabilities in September 2010.  After a review of the record and examination of the Veteran, the examiner opined that he could not provide a nexus opinion as to either issue as there was no evidence of treatment for a back injury in service 

The examination is inadequate because the examiner failed to consider the Veteran's reports of symptoms.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Additionally, although the examiner stated the issue could not be resolved without speculation, he did not the reasons for the inability required by Jones v. Shinseki, 23 Vet. App. 383 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new VA examination to obtain an opinion as to whether the current low back and left leg disabilities are related to an in-service injury or disease. 

The examiner should provide an opinion as to whether current lumbar spine and left lower extremity disabilities are at least as likely as not due to the April 1966 notation of low back pain or the October 1966 injury reported by the Veteran at his recent Board hearing.  

The examiner must consider the Veteran's statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.

The examiner should provide reasons for the opinion.

If the examiner is unable to provide an opinion without resort to speculation, the examiner must provide responses to the following (as required by court decisions): 

Did the examiner consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis?

Does the examiner's inability to provide the necessary opinion reflect the limits of the examiner's knowledge or in the alternative, that of the medical community at large?

It should be clear from the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury could possibly cause the claimed back or left lower extremity disability; or that the actual cause could not be selected from multiple potential causes.

3.  If the benefit on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

